Supreme Court

                                                          No. 2021-268-Appeal.
                                                          (PC 19-9870)

             Rahim Caldwell               :

                    v.                    :

           Jason Anthony et al.           :

                                    ORDER

      The plaintiff, Rahim Caldwell, appeals pro se from a Superior Court judgment

dismissing the matter “on the merits” in favor of the defendants, Jason Anthony and

Frederick Ghio. This case came before the Supreme Court pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal

should not be summarily decided. After considering the parties’ written and oral

submissions and reviewing the record, we conclude that cause has not been shown

and that this case may be decided without further briefing or argument. For the

reasons set forth herein, we affirm the judgment of the Superior Court.

      The plaintiff filed a complaint in Providence County Superior Court on

September 30, 2019, which was subsequently amended on December 4, 2019. The

amended complaint named Anthony, the Rhode Island College (RIC) director of

admissions, and Ghio, the former RIC director of campus security and chief of

police, as defendants. It raised thirty-six counts stemming from the revocation of

plaintiff’s admission to RIC. The plaintiff alleged that defendants “perpetrated
                                       -1-
violations of his Rhode Island state constitutional rights, his United States * * *

constitutional rights under the due process clause of the fourteenth amendment,

[RIC] student bill of rights, Academic integrity board, including Student conduct

board, When [sic] both Jason Anthony and Frederick Ghio made decisions that

caused irreparable harm or injury to plaintiff’s educational benefits at [RIC]

including his liberty and property interests at [RIC].”

      The defendants filed a motion to dismiss pursuant to Rule 12(b)(6) of the

Superior Court Rules of Civil Procedure and for an award of attorneys’ fees, to which

plaintiff filed an objection. On July 13, 2021, and October 7, 2021, hearings on the

motion to dismiss were held before a justice of the Superior Court. The plaintiff has

not provided this Court with a transcript of those hearings.

      On October 8, 2021, the hearing justice entered an order granting defendants’

motion to dismiss. The order dismissed all claims against Anthony, based on “res

judicata on account of proceedings in the matter of PC-2018-4590.”1 As to Ghio,

the order dismissed all counts for failure to state a claim upon which relief could be

granted. A separate order denying defendants’ motion for attorneys’ fees and a

separate final judgment in favor of defendants were entered on the same day. On

October 26, 2021, plaintiff filed a timely notice of appeal.


1
  The plaintiff has filed two other cases in Superior Court against one or both of the
defendants: PC 18-4590 and PC 18-7908. The former was prematurely appealed to
this Court and therefore was dismissed in May 2019.
                                         -2-
      On appeal, plaintiff fails to articulate any claim of error by the hearing justice,

nor does he articulate with any specificity why the dismissal should be vacated.

“This Court ‘deems an issue waived when a party simply states an issue for appellate

review, without a meaningful discussion thereof.’” Palange v. Palange, 243 A.3d

783, 785 (R.I. 2021) (mem.) (quoting Broccoli v. Manning, 208 A.3d 1146, 1149

(R.I. 2019)). We “will not search the record to substantiate that which a party

alleges.” Id. (quoting Giammarco v. Giammarco, 151 A.3d 1220, 1222 (R.I. 2017)).

      The plaintiff has additionally failed to provide this Court with a transcript.

There is, therefore, no way for this Court to determine what objections the plaintiff

may have made or what claims have been preserved for appeal. Article I, Rule 11(a)

of the Supreme Court Rules of Appellate Procedure requires an appellant to transmit

to the Supreme Court “the record on appeal, including the transcript necessary for

the determination of the appeal, * * * within sixty (60) days after the filing of the

notice of appeal[.]” (Emphasis added.) Although “pro se litigants are often granted

greater latitude by [a] court[,]” they are not exempt from our rules. Terzian v.

Lombardi, 180 A.3d 555, 558 (R.I. 2018) (brackets omitted) (quoting Jacksonbay

Builders, Inc. v. Azarmi, 869 A.2d 580, 585 (R.I. 2005)). The plaintiff’s “failure to

provide this Court with a sufficient transcript precludes a meaningful review and

leaves us no alternative but to deny the appeal and uphold the [hearing] justice’s




                                         -3-
findings.” Palange, 243 A.3d at 784 (brackets and deletion omitted) (quoting Calise

v. Curtin, 900 A.2d 1164, 1169 (R.I. 2006)).

      Accordingly, we affirm the judgment of the Superior Court. The record may

be returned to the Superior Court.



      Entered as an Order of this Court this 20th day of December, 2022.

                                                By Order,


                                                    /s/ Debra A. Saunders, Clerk
                                                ____________________________
                                                Clerk




      Justice Long did not participate.




                                          -4-
                                          STATE OF RHODE ISLAND
                                     SUPREME COURT – CLERK’S OFFICE
                                           Licht Judicial Complex
                                             250 Benefit Street
                                           Providence, RI 02903


                                 ORDER COVER SHEET


Title of Case                        Rahim Caldwell v. Jason Anthony et al.

                                     No. 2021-268-Appeal.
Case Number
                                     (PC 19-9870)

Date Order Filed                     December 20, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa E. Darigan

                                     For Plaintiff:

                                     Rahim Caldwell, Pro Se
Attorney(s) on Appeal
                                     For Defendants:

                                     Jeffrey S. Michaelson, Esq.




SU-CMS-02B (revised November 2022)